MEMORANDUM **
Ninel Grigoryan and her husband, Misak Arakelyan, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Larar-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review.
*937The BIA did not abuse its discretion in denying the motion to reopen where the petitioners failed to establish prima facie eligibility for asylum, withholding of removal, and relief under the Convention Against Torture. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1171 (9th Cir.2006) (prima facie eligibility is established “where the evidence reveals a reasonable likelihood that the statutory requirements for relief have been satisfied”). We reject the petitioners’ contention that the BIA did not adequately explain its reasons for denying the motion. See Ghaly v. INS, 58 F.3d 1425, 1430-31 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.